       Case 4:20-cv-01115 Document 196 Filed on 07/07/20 in TXSD Page 1 of 1


UNITED STATES DISTRICT COURT                       SOUTHERN DISTRICT OF TEXAS

                                   HOUSTON DIVISION

Laddy Curtis Valentine, et al.
  Plaintiff(s),

v.                                                       Case No. 4:20−cv−01115

Bryan Collier, et al.
   Defendant(s).



                             NOTICE OF SETTING
                                 PLEASE TAKE NOTICE

                             HEARING: Pretrial Conference
                                     DATE:    7/9/2020
                                     TIME:   03:00 PM
                                  HAS BEEN SET BEFORE
                                 JUDGE KEITH P. ELLISON
                            UNITED STATES COURTHOUSE
                             515 RUSK COURTROOM 3−A
                               HOUSTON, TEXAS 77002.


          ALL PARTIES MAY APPEAR BY TELEPHONE BY CALLING IN
             ON THE COURT'S DIAL−IN NUMBER AT 713−250−5238.
        ENTER CONFERENCE ID: 45238, FOLLOWED BY PASSWORD: 13579.




David J. Bradley, Clerk                                                Date: July 7, 2020

By Deputy Clerk, A. Rivera
